PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZHANG, Hanjun
Application No. 16/659,338
Filed: 21 Oct 2019
For: LOW-VOLTAGE LITHIUM-ION CELL AND THE MEHTOD THEREOF
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the paper filed September 21, 2021, which is treated as (a) a renewed petition under 37 CFR 1.55(c) to restore the right of priority to prior CN Application No. 201820251300.0, filed February 11, 2018, and (b) a decision on the concurrently-filed request for relief under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act) and 37 CFR 1.183.

The petition under 37 CFR 1.55(c) is again DISMISSED.

The request for relief under the CARES Act is DISMISSED.

37 CFR 1.55(a) states that an applicant in a nonprovisional application may claim priority to one or more prior foreign applications under the conditions specified in 35 U.S.C. 119(a) through (d) and (f), 172, 365(a) and (b), and 386(a) and (b) of this section.

37 CFR 1.55(b)(1) states that the nonprovisional application must be filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed, subject to paragraph (c) of this section (a subsequent application).

37 CFR 1.55(c) states, in pertinent part, if the subsequent application has a filing date which is after the expiration of the period set forth in paragraph (b)(1) of this section, but within two months from the expiration of the period set forth in paragraph (b)(1) of this section, the right of priority in the subsequent application may be restored upon petition pursuant to this paragraph, if the delay in filing the subsequent application within the period set forth in paragraph (b)(1) of this section was unintentional. (emphasis added)

The subsequent nonprovisional application was not filed within two months from the expiration of the 12 month period set forth in 37 CFR 1.55(b)(1). 



The Notice of the United States Patent and Trademark Office’s COVID-19 Outbreak Relief Relating to Restoring the Right of Priority or Benefit to Patent Applicants dated June 11, 2020 states that for any nonprovisional application seeking priority of a prior-filed foreign application for which the 12-month time period under 35 U.S.C. 119(a) (or 6-month time period under 35 U.S.C. 172) ended between, and inclusive of both March 27, 2020 and July 30, 2020, the USPTO will:

1) Permit the two-month time period under 35 U.S.C. 119(a) for restoring the right of priority to a foreign application to run to the later of:
	a) July 31, 2020; or
	b) the expiration of the two-month period set forth in 35 U.S.C. 119(a); and
2) Waive the petition fee in 37 CFR 1.17(m) for a petition under 37 CFR 1.55(c); 

provided that the application seeking priority of a prior-filed foreign application is accompanied by a petition under 37 CFR 1.55(c) and a statement that the failure to timely file the application was due to the COVID-19 outbreak as defined in the USPTO’s notice of April 28, 2020.

In order for an application to be eligible for relief under the CARES Act with respect to 37 CFR 1.55, the 12 month time period under 35 U.S.C. 119(a) must have ended between, and inclusive of both March 27, 2020 and July 30, 2020. In this case, the 12 month time period under 35 U.S.C. 119(e) ended February 11, 2019, which is outside the period which ended between, and inclusive of both, March 27, 2020 and July 30, 2020, which is the period for which relief is provided under the CARES Act. As such, the application is not eligble for relief under the CARES Act.  

As such, the petitions are DISMISSED.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314


By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3231. 

/DOUGLAS I WOOD/Attorney Advisor, OPET